Exhibit 10.2

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2018 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS
AWARD AGREEMENT

ISSUED PURSUANT TO THE
2020-2022 EQUITY AWARD PROGRAM

This RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS AWARD AGREEMENT (this
“Award Agreement”) is effective as of the 24th day of February 2020 and is
between Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust
(the “Trust”), and _________________________________ (the “Grantee”), a “Key
Employee” under the Pennsylvania Real Estate Investment Trust 2018 Equity
Incentive Plan (the “Plan”).

WHEREAS, the Trust’s Executive Compensation and Human Resources Committee
established the Pennsylvania Real Estate Investment Trust 2020-2022 Equity Award
Program (the “Program”) under the Plan for specified Key Employees;

WHEREAS, the Program provides for the award of Restricted Share Units, as well
as dividend equivalent rights or “DERs” with respect to such Restricted Share
Units;

WHEREAS, the Program designates Operating Performance Goals (as defined in the
Program) and a TRS Modifier (as defined in the Program) that determine if and
the extent to which Shares will become deliverable to a participant in the
Program based on his or her Restricted Share Units;

WHEREAS, the Grantee may defer delivery of his or her Shares (if deliverable)
until a later date and, if so deferred, the Grantee will be awarded additional
DERs with respect to such Shares; and

WHEREAS, DERs awarded with respect to Restricted Share Units and deferred Shares
will be expressed as a dollar amount, which will be applied to “purchase”
additional Restricted Share Units and notional shares of the Trust, as
applicable (on which DERs will also be awarded), and will be settled in actual
shares of the Trust (and in cash to the extent the Grantee’s account holds a
fractional Restricted Share Unit or notional share).

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1.Restricted Stock Units.  

(a)The Grantee is hereby awarded a number of “Base Units” equal to ______
Restricted Share Units.  The Grantee’s Base Units will increase in number
pursuant to the “purchase” of additional Restricted Share Units with DERs, as
described in subsections (b) and (e) below.

 

--------------------------------------------------------------------------------

 

(b)The Grantee is hereby awarded a DER with respect to each of his or her Base
Units, as such number of units may be adjusted from time to time in accordance
with the Program.  If the Grantee makes a deferral election under Section 4(g)
of the Program, the Grantee shall also be awarded DERs with respect to each
deferred Share.

(c)The Trust hereby promises to deliver to the Grantee the number of Shares that
Grantee becomes entitled to under Section 4 of the Program (if any).  Unless the
Grantee elects to make a deferral election pursuant to Section 4(g) of the
Program, in which case Shares will be delivered in accordance with such
election, the Shares shall be delivered no later than the March 15 following the
end of the “Measurement Period” (as defined in the Program), unless the
Measurement Period ends as a result of a “Change in Control” (as defined in the
Program), in which case the Shares will be delivered to the Grantee within five
days following the end of the Measurement Period (the “Delivery Date”).  This
Award Agreement is in all respects limited and conditioned as hereinafter
provided, and is subject in all respects to the terms and conditions of the
Program and the Plan now in effect and as they may be amended from time to time;
provided, that no amendment may adversely affect this Award Agreement without
the written consent of the Grantee.  

(d)Pursuant to Section 4(e) of the Program, if the Grantee’s employment with the
“Employer” (as defined in the Program) (i) is terminated by the Employer for
reasons other than for “Cause” (as defined in the Program), (ii) is terminated
by the Grantee for “Good Reason” (as defined in the Program), (iii) terminates
on account of the Grantee’s death, or (iv) terminates as a “Disability
Termination” (as defined in the Program), in each case on or before the last day
of the Measurement Period, the Grantee shall nevertheless be eligible to receive
Shares subject to the Base Units the Grantee was granted under the Program (or
not) as though the Grantee had remained employed by the Employer through the end
of the Measurement Period.  If the Grantee’s employment with the Employer
terminates for any other reason, the Grantee shall forfeit all of his or her
Base Units (and all of the Shares that may have become deliverable with respect
to such Base Units) under the Program.

(e)DERs awarded with respect to Base Units will be expressed as a specific
dollar amount equal in value to the amount of dividends paid on an actual Share
on a specific date (the “Dividend Date”) during the Measurement Period,
multiplied by the Grantee’s Base Units as of the Dividend Date.  The Committee
will apply the dollar amount to “purchase” full and fractional Restricted Share
Units at “Share Value” (as defined in the Program), which will be subject to
Section 4 of the Program, and on which DERs thereafter will also be
awarded.  The Grantee’s additional Restricted Share Units will be replaced by
issued Shares (and by cash, to the extent the Grantee has a right to receive a
fractional Share) and delivered to the Grantee (if at all) in accordance with
Section 4 of the Program.

DERs awarded with respect to deferred Shares will also be expressed as a
specific dollar amount equal in value to the amount of dividends paid on an
actual Share on a Dividend Date during the deferral period, multiplied by the
number of Shares still deferred by the Grantee as of the Dividend Date.  The
Committee will apply the dollar amount to “purchase” full and fractional
notional shares at the closing price on the Dividend Date, on which DERs
thereafter will also be awarded.  The Grantee’s notional shares will be recorded
in a bookkeeping account,

- 2 -

 

--------------------------------------------------------------------------------

 

and will be 100% vested.  The Grantee’s notional shares will be replaced by
issued Shares (and by cash, to the extent the Grantee holds a fractional
notional share) and delivered to the Grantee (if at all) in accordance with
Section 4 of the Program.

2.Share Delivery.  Shares delivered pursuant to the Program shall be registered
in the Grantee’s name (or, if the Grantee so requests, in the name of the
Grantee and the Grantee’s spouse, jointly with right of survivorship).

3.Transferability.  The Grantee may not, except by will or by the laws of
descent and distribution, assign or transfer his or her Restricted Share Units
or notional Shares.  The Grantee may assign or transfer, in whole or in part,
Shares delivered hereunder pursuant to the Program, subject to any restrictions
imposed by applicable law or the Trust’s insider trading policies.

4.Withholding of Taxes.  Payments made with respect to this Award will be
subject to tax withholding to the extent required by law and in accordance with
the terms of the Plan.

5.Share Retention Requirements.  For purposes of the share retention
requirements set forth in Section X of the Trust’s Corporate Governance
Guidelines (the “Share Retention Requirements”), the Shares issued to the
Grantee under the Program shall be treated as though they were restricted shares
that became vested upon issuance.  If the Grantee has not met the Share
Retention Requirements1 when the Shares are issued, the Grantee shall be
required to retain 100% of such Shares until such Share Retention Requirements
have been satisfied. However, any share retention requirement that results from
this provision shall immediately lapse upon the Participant’s termination of
employment with the Employer.  

6.Additional Holding Period.  In addition to any restrictions imposed pursuant
to Paragraph 5, if the Grantee is the Chief Executive Officer of the Trust, an
Executive Vice President or a Senior Vice President, the Grantee hereby agrees
that he or she shall hold any Shares received pursuant to RSUs granted under
this Award for a minimum of one year from the date such Shares are received,
even if the Grantee is otherwise in compliance with the Share Retention
Requirements.

7.Recoupment Policy.  The Grantee hereby agrees that any Shares delivered under
this Award Agreement shall be subject to the Trust’s “Recoupment Policy” (if
applicable to the Grantee) as in effect on the date the Restricted Share Units
are granted under this Award Agreement, and as subsequently amended.

8.Governing Law.  This Award Agreement shall be construed in accordance with,
and its interpretation shall be governed by, applicable federal law and
otherwise by the laws of the Commonwealth of Pennsylvania (without reference to
the principles of the conflict of laws).

 

1

The Trust’s Corporate Governance Guidelines require certain officers to maintain
ownership of PREIT securities having an aggregate value equal to a multiple of
the officer’s salary.  That multiple is:  five times for the Chief Executive
Officer, two times for Executive Vice Presidents, and one time for Senior Vice
Presidents.

- 3 -

 

--------------------------------------------------------------------------------

 

9.Controlling Documents.  The terms and conditions of the Program and the Plan
are incorporated herein by reference, made a part hereof, and shall control in
the event of any conflict with any other terms of this Award Agreement.

10.Electronic Delivery of Documents. The Grantee hereby authorizes the Trust to
deliver electronically any prospectuses or other documentation related to this
Award, the Plan and any other compensation or benefit plan or arrangement in
effect from time to time (including, without limitation, reports, proxy
statements or other documents that are required to be delivered to participants
in such plans or arrangements pursuant to federal or state laws, rules or
regulations). For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Trust’s Intranet site. Upon written request,
the Trust will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
paragraph may be revoked by the Grantee at any time by written notice to the
Trust.

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Trust has caused this Award Agreement to be duly
executed by its duly authorized officer and the Grantee has hereunto set his or
her hand and seal, all as of this 24th day of February 2020.

PENNSYLVANIA REAL ESTATE

INVESTMENT TRUST

 

 

By:

 

 

 

 

Grantee

 

 

--------------------------------------------------------------------------------

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2020-2022 EQUITY AWARD PROGRAM

 

(Established under the Pennsylvania Real Estate Investment Trust

2018 Equity Incentive Plan)

 

BENEFICIARY DESIGNATION FORM

 

This Form is for your use under the Pennsylvania Real Estate Investment Trust
2020-2022 Equity Award Program (the “Program”) to name a beneficiary for the
Shares that may be deliverable to you from the Program.  You should complete the
Form, sign it, have it signed by your Employer, and date it.

 

*          *          *          *

 

I understand that in the event of my death before I receive Shares that may be
deliverable to me under the Program, the Shares will be delivered to the
beneficiary designated by me below or, if none or if my designated beneficiary
predeceases me, to my surviving spouse or, if none, to my estate.  I further
understand that the last beneficiary designation filed by me during my lifetime
and accepted by my Employer cancels all prior beneficiary designations
previously filed by me under the Program.

 

I hereby state that ____________________________ [insert name], residing at
________________________________________________________________ [insert
address], whose Social Security number is __________________, is designated as
my beneficiary.

 

 

 

  

Signature of ParticipantDate

 

ACCEPTED:

 

 

[insert name of Employer]

By:

Date:

 

 